REVELS, Associate Justice
(dissenting).
I do not believe that anything is involved in this case but the sufficiency and probative force of the evidence, and that is not sufficient reason to justify a reversal.
It is my opinion that the judgment should be affirmed on authority of Seaver v. Straton, 133 Fla. 183, 183 So. 335; Hart v. Held, 149 Fla. 33, 5 So.2d 878; Albert v. Miami Transit Co., Inc., 154 Fla. 186, 17 So.2d 89; DeSalvo v. Curry, 160 Fla. 7, 33 So.2d 215; City of Miami Beach v. Silver, Fla., 38 So.2d 305; Martin v. Stone, Fla., 51 So.2d 33.